BARBIERI, J.,
In this condemnation case, a jury has awarded the sum of $8,930 in favor of plaintiff, Hester Pankey, against the Redevelopment Authority of the City of Philadelphia. Before this court en banc now is the authority’s motion for a new trial. The motion will be denied.
The sole issue argued before the court en banc had to do with the true title holder of premises 681 North Tenth Street, in the City of Philadelphia. At the time of the condemnation, on September 10, 1969, the owner of record was one, Pitman Thomas, but he had died on July 18, 1969. His will was duly probated on September 18, 1969, by the Register of Wills of the City of Philadelphia as of no. 3268 of 1969 Wills. Under the will, title to the premises involved in this case became vested in Hester Pankey. Subsequently, Hester Pankey, niece of decedent, as executrix for his estate, deeded the premises to herself as of December 10, 1969, that deed having been recorded in Deed Book JRS, No. 586, P. 210, on December 11, 1969.
At the trial, counsel for Hester Pankey relied upon the deed in order to prove her entitlement, and specifically relied as to the passage of title on the recital in that deed. That recital referred, as we have, to the will and probate.
Whether or not such a recital in the deed executed by the claimant is admissible on her behalf is a question which we are agreed that we need not reach, since we can and have taken judicial notice of the records of the register of wills. After inspection of the original records of the register of wills contained in the recital, we have no hesitation in concluding that Hester Pankey is now and was on the date of the condemnation the proper owner and the one entitled to damages as awarded by the jury.
*796There being no other issue raised by the authority’s motion for a new trial as we read the items contained in that motion, we enter the following
ORDER
And now, March 19, 1973, the motion of the Redevelopment Authority of the City of Philadelphia for a new trial is denied and it is directed that judgment be entered by the prothonotary upon the jury’s verdict.